


TRANSITION AND RETIREMENT AGREEMENT
        
THIS AGREEMENT dated as of October 19, 2012, is made by and between Terex
Corporation, a Delaware corporation (the “Company”), and Phillip C. Widman (the
“Executive”).


WHEREAS the Executive and the Company have together agreed that the Executive
will retire from the Company effective March 31, 2013, or such earlier or later
date that the Company requests, provided that such date will in no event be
later than June 30, 2013 (the “Retirement Date”);


WHEREAS the Board of Directors of the Company (the “Board”) recognizes the
importance of a smooth transition of the Executive's responsibilities for the
Company as a result of the Executive's retirement; and


WHEREAS, the Company and Executive desire to enter into this Agreement as set
forth below.


NOW THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Company and the Executive hereby agree as follows:


1.     Section 409A.


1.1.     Notwithstanding anything to the contrary contained herein, in the event
that the Executive is deemed to be a Key Employee (as defined below),
distribution of any amounts that constitute “deferred compensation” payable to a
Key Employee on account of termination of employment, shall not be made before
six months after the Retirement Date or the Key Employee's death, if earlier
(the “Six Month Limitation”). At the end of such six-month period, payments that
would have been made but for the Six Month Limitation shall be paid in a lump
sum, without interest, on the first day of the seventh month following the Key
Employee's Retirement Date. Notwithstanding the Six Month Limitation, if any
amounts of “deferred compensation” payable to a Key Employee due to his
“separation from service” constitute “separation pay only upon an involuntary
separation from service” (“Separation From Service Pay”) within the meaning of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), then
all or a portion of such Separation From Service Pay, up to two times the
maximum amount that may be taken into account under a qualified plan pursuant to
Section 401(a)(17) of the Code for the year in which the termination of
employment occurs (i.e., $500,000 in the event of a termination during 2012),
whether paid under this Agreement or otherwise, may be paid to the Key Employee
during the six-month period following the Retirement Date. To the extent that
any payments of Separation From Service Pay above the Six Month Limitation
constitute insurance premiums (other than medical) or similar payments or Other
Benefits, the Key Employee shall pay such amounts during such six month period
and the Company shall reimburse the Key Employee for such payments, without
interest, on the first day of the seventh month following the Retirement Date.
“Key Employee” shall mean an employee who is treated as a “specified employee”
under Code section 409A(a)(2)(B)(i), i.e., a key employee of the Company (as
defined in Code

1

--------------------------------------------------------------------------------




section 416(i) without regard to paragraph (5) thereof). The Company shall
determine which employees shall be deemed Key Employees using December 31st as
an identification date.
  
1.2     The parties hereto intend that this Agreement shall be in compliance
with Section 409A of the Code and this Agreement shall be interpreted consistent
therewith. Notwithstanding the foregoing, the Company shall not be liable for
any taxes, penalties, interest or other costs that may arise under Section 409A
or otherwise.


1.3    If the payments made under Section 2 of this Agreement would not satisfy
the requirements under Section 409A (a)(2)(A)(v) of the Code, then all payments
made under Section 2 of this Agreement shall be treated as payments made as a
result of a separation from service within the meaning of Section 409A of the
Code. For purposes of Section 409A of the Code each payment shall be treated as
a separate payment.
2.    Compensation and Related Matters.
2.1    Following the Executive's retirement on the Retirement Date, the Company
shall pay to the Executive $2,280,000 (the “Retirement Pay”), subject to the Six
Month Limitation, in monthly installments for the two-year period immediately
following the Retirement Date.
2.2    The Company shall also pay the Executive (i) a 2012 annual bonus
(determined without the application of negative discretion by the Company's
Compensation Committee), which shall be payable at the same time bonuses are
paid to the other members of the Company's management and (ii) his current base
salary through the Retirement Date, which shall be payable in accordance with
the Company's standard payroll practices.
2.3    If the Retirement Date is after April 1, 2013, the Company shall also pay
to the Executive the amount equal to the product of (x) a fraction, the
numerator of which is the number of days from April 1, 2013 through the
Retirement Date, and the denominator of which is 365 and (y) the Executive's
annual bonus earned for the year ended December 31, 2012, subject to the Six
Month Limitation, in monthly installments for the two-year period immediately
following the Retirement Date.
2.4    Simultaneously with the Retirement Date (x) all unvested stock options
and time-based stock grants previously awarded to the Executive shall
immediately and unconditionally vest and the Executive shall have the right to
exercise any stock options held by him until the end of the original term of the
option grant; (y) any outstanding performance-based equity and cash awards will
not expire upon the Retirement Date and will continue to vest in accordance with
the terms of the applicable award agreement; and (z) any accrued and unpaid
vacation pay through the Retirement Date shall be paid in a lump sum within 30
days following the Retirement Date.
2.5    The Executive shall be entitled to continuing coverage by the Company
under the life, disability, accident and health insurance programs for employees
(and their spouses and dependents) of the Company generally and under any
supplemental programs covering executives of the Company, as from time to time
in effect, for the twenty four (24) month period from the Retirement Date or
until the Executive becomes eligible for substantially

2

--------------------------------------------------------------------------------




similar coverage under the employee welfare plans of a new employer, whichever
occurs earlier; provided that the Executive's right to elect continued medical
coverage after termination of employment under Part 6 of Title I of the Employee
Retirement Income Security Act of 1974, as amended, shall be deemed satisfied by
the coverage provided in this sentence. The Executive shall also be entitled to
a continuation of all other benefits and reimbursements (“Other Benefits”) in
effect at the time of termination for the twenty four (24) month period
following such termination or until the Executive becomes eligible for
substantially similar benefits from a new employer, whichever is earlier. Any
part of the foregoing benefits that are attributable to participation in a plan
in which the Executive can no longer participate under applicable law, shall be
paid by the Company from other sources such that the Executive receives
substantially similar benefits to those provided for under the plan. All amounts
payable hereunder shall be paid monthly during such twenty four (24) month
period. In addition to the foregoing, following the expiration or termination of
this Agreement, the Executive (and his spouse and dependents) shall receive
health insurance from the Company, at the Executive's cost, via COBRA
continuation coverage. To the extent that the Executive's COBRA coverage expires
prior to the Executive reaching the age of 65, or if later, the age when the
Executive becomes eligible to receive Medicare, the Company shall allow the
Executive (and his spouse and dependents) to continue to participate in the
Company's health insurance, at the Executive's cost, until the Executive reaches
the age of 65, or if later, the age when the Executive becomes eligible to
receive Medicare. The Executive's cost of the insurance described in the
preceding sentence shall be 102% of the Company's budget rate (the combined
monthly Company and team member contribution cost) for health insurance. The
Executive may at his option decline any insurance coverage provided in this
Section 2.5 on thirty (30) days written notice.
2.6    The Executive is currently a participant in the Terex Corporation Amended
and Restated Supplement Executive Retirement Plan (the “SERP”). Pursuant to the
terms of the SERP, the Executive shall be entitled to receive an annual
supplemental retirement benefit subsequent to the Retirement Date (the “SERP
Benefit”). Notwithstanding the provisions of the SERP, the Executive shall
receive an annual supplemental retirement benefit of $131,830. The SERP Benefit
shall be funded by the Company in an irrevocable rabbi trust (the “Rabbi
Trust”). On or prior to the later of June 30, 2013 or 90 days following the
Retirement Date, the Company shall fund the Rabbi Trust with the actuarially
determined amount necessary to meet the obligations of the SERP Benefit on a
fully funded basis (the “Funding Calculation”). The Company shall provide the
Funding Calculation to the Executive or his representative prior to funding. The
investment instruments that shall hold the funds in the Rabbi Trust that are
attributable to the Executive's SERP Benefit shall be the same as those that are
held in a rabbi trust for the SERP benefit for Ronald M. DeFeo.


2.7    If the Executive's employment is terminated prior to the Retirement Date
by the Company due to a Change in Control (as defined in the Amended and
Restated Change in Control and Severance Agreement between the Executive and the
Company dated as of March 29, 2011 (the “CIC Agreement”)) then the Executive
shall receive compensation and benefits in accordance with the terms of the CIC
Agreement and no compensation or benefits shall be provided to the Executive
pursuant to this Agreement other than the post-retirement health insurance
benefits described in Section 2.5 and the Rabbi Trust described in Section 2.6.

3

--------------------------------------------------------------------------------








2.8    The Company shall have no obligation to provide any compensation or
benefits to the Executive pursuant to this Agreement if he is terminated prior
to the Retirement Date due to (i) the willful, substantial and continued failure
by the Executive to substantially perform the Executive's duties with the
Company (other than any such failure resulting from the Executive's incapacity
due to physical or mental illness) in a manner reasonably satisfactory to the
Chief Executive Officer of the Company after written notice detailing the
reasons for such failure, (ii) the willful engaging by the Executive in conduct
which is demonstrably and materially injurious to the Company or its
subsidiaries, monetarily or otherwise, or (iii) the entry by a court of
competent jurisdiction of an order, or the entering into by the Executive of a
consent decree, barring the Executive from serving as an officer or director of
a public company. For purposes of clause (i) and (ii) of the prior sentence, no
act, or failure to act, on the Executive's part shall be deemed “willful” unless
done, or omitted to be done, by the Executive not in good faith and without
reasonable belief that the Executive's act, or failure to act, was in the best
interest of the Company.


2.9    For the avoidance of any doubt, except as set forth under Section 2.7,
under no circumstances shall the Executive receive compensation and benefits
under both this Agreement and the CIC Agreement.


2.10    The Executive shall not be entitled to any payments under this Agreement
until the Executive executes a general release of claims against the Company and
its affiliates, stockholders, directors, officers, employees, agents, successors
and assigns in the current form approved by the Company and attached as Exhibit
A (subject to any amendments required by law or regulation) (the “Release”) and
the period for revocation, if any, of such Release has expired without the
Release having been revoked.
3.    Noncompete and Confidentiality.


3.1    In consideration of the agreements and payments of the Company herein,
the Executive agrees that for a period of twelve (12) months from the Retirement
Date, he will not, without the prior written permission of the Company, directly
or indirectly, (i) enter into the employ of or render any services to any
person, firm, or corporation engaged in the manufacture or sale of products
currently manufactured or distributed by the Company, or if the Executive does
not have Company wide responsibility, the divisions and subsidiaries for which
the Executive has management responsibility, which directly or indirectly
compete with the business of the Company or such divisions and subsidiaries, as
the case may be (a “Competitive Business”); (ii) engage in any Competitive
Business for his own account; (iii) become associated with or interested in any
Competitive Business as an individual, partner, shareholder, creditor, director,
officer, principal, agent, employee, trustee, consultant, advisor or in any
other relationship or capacity; or (iv) solicit, induce or entice, or cause any
other person or entity to solicit, induce or entice to leave the employ of the
Company any person who was employed or retained by the Company on the Retirement
Date. However, nothing in this Agreement shall preclude the Executive from
investing his personal assets in the securities of any corporation or other
business entity which is engaged in a business competitive with that of the
Company if such securities are traded on a national stock exchange or in the
over-the-counter market and if such investment does not result in his
beneficially owning, at any time, more than five percent (5%) of the
publicly-traded equity securities of such competitor. Nothing

4

--------------------------------------------------------------------------------




in this Agreement shall preclude the Executive from retaining his position or
membership in trade associations and professional organizations. The
restrictions imposed on the Executive pursuant to this Section 3.1 shall
terminate and be of no further force and effect in the event of a breach by the
Company of its obligations to make or provide benefits to the Executive.


3.2.    In consideration of the agreements and payments of the Company
herein, the Executive shall keep confidential and not disclose to any person any
information relating to the Company's business and/or finances, which
information was obtained during and/or as incident to or in connection with the
Executive's employment with the Company and which otherwise is not public
information. Provided, that the foregoing shall not prevent the Executive from
giving required information to proper legal authorities. The Executive agrees he
will conduct himself in a professional manner and not make any disparaging,
negative or other statements regarding the Company, its affiliates or any of the
officers, directors or employees of the Company or its affiliates which could in
any way have an adverse affect on the business or affairs of the Company or its
affiliates or otherwise be injurious to or not be in the best interests of the
Company, its affiliates or any such other persons. The Company agrees it will
not make any disparaging, negative or other statements regarding the Executive
which could in any way be injurious to the Executive.


3.3.    The Executive agrees that this non-competition and non-solicitation
covenant is reasonable under the circumstances, and the Executive further agrees
that his services for and on behalf of the Company are unique and irreplaceable.
The Executive further agrees that any breach of the covenants contained in
Section 3.1 and 3.2 above would irreparably injure the Company and/or its
affiliates or subsidiaries. Accordingly, the Executive agrees that the Company
may, in addition to pursuing any other remedies it may have at law or in equity,
obtain an injunction against the Executive from any court having jurisdiction
over the matter restraining any further violation of the covenants contained in
Section 3.1 and 3.2 above.
            
3.4.    Upon termination of the Executive's employment with the Company, the
Company shall have the right to designate a reasonable amount of the Retirement
Pay to be allocated to this covenant not to compete and confidentiality.


4.    Legal Expenses.


4.1    The Company agrees to pay the reasonable out-of pocket legal expenses
actually incurred by the Executive in connection with the negotiation and
execution of this Agreement, up to a maximum amount of $10,000.


4.2    The Company agrees to pay all reasonable out-of-pocket costs and
expenses, including all reasonable attorneys' fees and disbursements, actually
incurred by the Executive in collecting or enforcing payments to which he is
ultimately determined to be entitled (whether by agreement among the parties,
court order or otherwise) pursuant to this Agreement in accordance with its
terms; provided, however, that the Executive submits a request for reimbursement
no later than thirty (30) days following the end of the calendar year in which
the expenses are incurred, in which event reimbursement shall be made within
forty-five (45) days thereafter, but in no event later than the end of the year
in which it is finally determined which payments the Executive is entitled to
receive. In the case of a Key

5

--------------------------------------------------------------------------------




Employee, the Executive will not be entitled to reimbursement prior to the first
day of the seventh month following the Retirement Date. The parties intend that
the timing of the payment of such fees and reimbursements shall be in compliance
with Section 409A of the Code and the treasury regulations thereunder.


5.    No Other Compensation; Employee at Will. Except as provided in Sections 2
and 4 hereof, no amount or benefit shall be payable to the Executive under this
Agreement or otherwise except as required by law. This Agreement shall not be
construed as creating an express or implied contract of employment and, except
as otherwise agreed in writing between the Executive and the Company, the
Executive is and shall remain “an employee at will” and shall not have any right
to be retained in the employ of the Company.


6.    Term.      The CIC Agreement shall terminate on the Retirement Date and
this Agreement shall terminate on the later of March 31, 2015 and the second
anniversary of the Retirement Date, provided that if there is a Change in
Control prior to the Retirement Date, this Agreement shall terminate on the date
of the Change in Control. All obligations of the Company and/or the Executive
outstanding on the date of termination of this Agreement shall survive the
termination of this Agreement. All rights and obligations of the Company and/or
the Executive in Sections 4 or 7 of this Agreement shall also survive the
termination of this Agreement.


7.    Successors; Binding Agreement.


7.1    In addition to any obligations imposed by law upon any successor to the
Company, the Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place.


7.2    This Agreement shall inure to the benefit of and be enforceable by the
Executive's personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive shall
die while any amount would still be payable to the Executive hereunder (other
than amounts which, by their terms, terminate upon the death of the Executive)
if the Executive had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the executors, personal representatives or administrators of the Executive's
estate.


8.    Notices. For the purpose of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
certified or registered mail, return receipt requested, postage prepaid,
addressed to the respective addresses set forth below, or to such other address
as either party may have furnished to the other in writing in accordance
herewith, except that notice of change of address shall be effective only upon
actual receipt:

6

--------------------------------------------------------------------------------








To the Company:     
Terex Corporation
Attention: General Counsel
200 Nyala Farm Road
Westport, Connecticut 06880     


To the Executive:    
Phillip C. Widman
25 Old Stone Crossing
West Simsbury, Connecticut 06092


With a copy, which shall not constitute notice to the Executive, to:
    
Levett Rockwood P.C.
Attention: Robert O. Barberi
33 Riverside Avenue
Westport, Connecticut 06880


9.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Executive and a duly authorized officer of the Company. No
waiver by either party hereto at any time of any breach by the other party
hereto of, or compliance with, any condition or provision of this Agreement to
be performed by such other party shall be deemed a waiver of similar or
dissimilar provisions or conditions at the same or at any prior or subsequent
time. No agreements or representations, oral or otherwise, express or implied,
with respect to the subject matter hereof have been made by either party which
are not expressly set forth in this Agreement. The validity, interpretation,
construction and performance of this Agreement shall be governed by the laws of
the State of Connecticut without regard to the principles of conflicts of law
which might otherwise apply. All references to sections of the the Code shall be
deemed also to refer to any successor provisions to such sections. Any payments
provided for hereunder shall be paid net of any applicable withholding required
under federal, state or local law and any additional withholding to which the
Executive has agreed. In the event that either party hereto shall institute
proceedings for the enforcement of this Agreement, the succeeding party shall be
entitled to recover the reasonable fees and expenses incurred by such succeeding
party in connection therewith, including reasonable attorneys fees.


10.    Partial Validity. The invalidity or unenforceability or any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.


11.    Counterparts. This Agreement may be executed in several counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


12.    Mitigation. The Company agrees that the Executive is not required to seek
other employment or to attempt in any way to reduce any amounts payable to him
due under this Agreement. Further, the amount of any payment shall not be
reduced by any compensation earned by the Executive as the result of employment
by another

7

--------------------------------------------------------------------------------




employer, by retirement benefits, by offset against any amount claimed to be
owed by the Executive to the Company, or otherwise.


13.     Tax Withholding. The Company shall have the right to deduct from all
payments made under this Agreement any federal, state or local taxes required by
law to be withheld with respect to such payments.


IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.


TEREX CORPORATION




 
By:
/s/ Ronald M. DeFeo
 
Name:
Ronald M. DeFeo
 
Title:
Chairman & Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ Phillip C. Widman
 
 
Phillip C. Widman
 
 
 
 
 
 





    
    
    








    





8